Citation Nr: 0300572	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  01-05 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for osteochondritis 
dissecans of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1966.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision of the 
Department of Veterans Affairs (VA) Pittsburgh, 
Pennsylvania Regional Office (RO).  


FINDING OF FACT

Osteochondritis dissecans of the right knee is manifested 
by symptoms which include progressive and chronic pain, 
reduced flexion and extension, tenderness, stiffness, 
indications of some deformity, some swelling, pain on 
motion, and evidence of flare-ups resulting in some degree 
of functional loss which more nearly approximate moderate 
right knee impairment.  There is no significant clinical 
evidence of arthritis, and no showing of instability or 
subluxation, effusion, locking, chronic swelling, or 
erythema indicative of severe right knee impairment.


CONCLUSION OF LAW

The criteria for the assignment of a 20 percent disability 
rating, but no more, for osteochondritis dissecans of the 
right knee have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5259 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West Supp. 2002).  This liberalizing 
law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Following the 
RO's decision in the veteran's claim, VA issued 
regulations implementing the Veterans Claims Assistance 
Act.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(2002).  

The Act and implementing regulations essentially eliminate 
the concept of the well-grounded claim.  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  In addition, they define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  

The veteran has been provided with numerous VA 
examinations in connection with the issue on appeal.  The 
record reflects that the veteran has been informed of the 
requirements for establishing a disability rating in 
excess of 10 percent for his service-connected right knee, 
and he has submitted pertinent evidence in support of this 
claim.  

The Board finds that the statement and supplemental 
statement of the case provided the veteran with adequate 
notice of what the law requires to award a disability 
rating in excess of 10 percent for his service-connected 
right knee.  The veteran further was provided adequate 
notice that VA would help him secure evidence in support 
of this claim if he identified that evidence.  
Additionally, he was provided notice of, and he reported 
for, VA examinations.  The statement and supplemental 
statement of the case also provided notice to the veteran 
of what the evidence of record, to include the VA 
examinations, revealed.  Additionally, they provided 
notice of what the remaining evidence showed, including 
any evidence identified by the veteran.  

Finally, these documents provided notice why the RO 
concluded that this evidence was insufficient to award a 
disability rating in excess of 10 percent for his 
service-connected right knee, as well as notice that the 
veteran could still submit supporting evidence.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
In this respect, the RO complied with a Board remand dated 
in August 2001.  Because no additional evidence has been 
identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the 
part of VA to further notify him what evidence would be 
secured by VA and what evidence he should secure is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in VA's Schedule for Rating Disabilities, which is based 
on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2002).  The veteran's entire 
history is reviewed when making disability evaluations.  
See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

The Board observes that historically, the veteran's right 
knee disability has been rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which provides that slight 
impairment of either knee, including recurrent subluxation 
or lateral instability warrants a 10 percent evaluation.  
A 20 percent evaluation requires moderate impairment.  A 
30 percent evaluation requires severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Alternatively, 
the veteran is also rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 that provides that symptoms due to 
the removal of the semilunar cartilage of either knee 
warrant a 10 percent evaluation.  

Applicable regulations also provide that knee disability 
may be rated on the basis of limitation of motion under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or Diagnostic Code 
5261.  The Rating Schedule provides that flexion of the 
leg limited to 60 degrees warrants a noncompensable 
rating; flexion limited to 45 degrees warrants a 10 
percent rating; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2002).  Extension limited to 5 
degrees warrants a noncompensable rating; extension 
limited to 10 degrees warrants a 10 percent rating; 
extension limited to 15 degrees warrants a 20 percent 
rating; and extension limited to 20 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2002).  Flexion of the knee to 140 degrees is considered 
full, and extension to 0 degrees is considered full.  See 
38 C.F.R. § 4.71, Plate II (2002).  

Additionally, when evaluating musculoskeletal 
disabilities, VA may consider granting a higher rating in 
cases in which functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 
and 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The veteran's service medical records reveal treatment for 
osteochondritis dissecans.  Service connection for 
osteochondritis dissecans of the right knee was granted by 
rating action dated in January 1967.

The appellant underwent a VA examination for compensation 
and pension purposes in September 2000.  History of 
inservice injury to the right knee was recited wherein it 
was noted that he had undergone surgery in 1963 for 
removal of a chipped bone.  He stated that he had worked 
for 23 years at the Post Office as a mechanic technician, 
and that even though he was able to walk, the knee was 
getting worse.  The veteran related that he had received a 
great deal of rehabilitation therapy, and was followed 
almost every six months by his primary care provider.  

Upon examination, the veteran was observed to have marked 
genu valgus of the right knee, to the extent that it was 
turned inside.  It was noted that the patella was actually 
facing the left knee.  Ballottement was negative.  It was 
reported that leg lengths were almost equal and that the 
patella was prominent, with palpable moderate edema with 
prominence of the tibial tubercles.  There was slight 
swelling of the medial part of the patella, but no 
tenderness was elicited.  Flexion of the right knee was to 
105 degrees, and extension was 10 degrees.  The Q angle 
was five degrees, bilaterally.  It was reported that 
anterior and posterior drawer, adduction and abduction 
stress, and Mcmurray tests were negative for instability.  
It was noted that the veteran had a positive Wilson test 
of the right knee, which was significant for 
osteochondritis dissecans.  The Waldron test was negative.  
It was reported that x-rays showed no significant 
arthritic changes, but that there were residuals of 
osteochondritis dissecans of the medial condyle of the 
right femur.

Thereafter, the veteran complained of chronic knee pain 
that was progressively worsening at a VA examination in 
February 2001.  He related that the right knee was 
beginning to significantly limit his daily activities.  He 
said that some days were worse than others, and that he 
took ibuprofen for relief of symptoms.  The veteran 
described the pain as burning on the medial aspect of the 
femoral condyle, which severely limited his ability to 
walk at times.  He stated that he had stiffness and 
swelling of the knee at times, and that flare-ups could 
last for weeks, to the point that he became almost 
disabled.  The veteran related that at other times, he had 
only mild pain, and was able to engage in his daily 
activities.  He denied problems with dislocation or 
subluxation.  He said that rest made the knee feel better, 
and that sustained or increased activity made his symptoms 
worse.  It was reported that he did not require any type 
of crutches, braces, or corrective shoes, but significant 
amounts of therapy were necessitated for continued knee 
function.  

Upon physical examination of the right knee, genu valgus 
and the patellofemoral joint line were within normal 
and/or adequate alignment, without evidence of instability 
with varus or valgus force to the patellofemoral joint.  
The veteran was found to have normal patellar glide.  
Range of motion of the right knee was minus 10 degrees of 
full extension; flexion was to 110 degrees.  There was 
normal varus/valgus laxity with no evidence of significant 
instability.  The examiner stated that with flexion and 
palpation on the medial femoral condyle, the veteran 
voiced significant pain with any type of ballottement.  
The veteran also complained of pain when the knee was put 
in extension at -10 degrees and a varus or valgus stress 
was applied.  It was noted that the veteran also had pain 
when the medial femoral condyle contacted the tibia.  An 
x-ray of the right knee was notable for a significant 
osteochondritis dissecans.  The examiner commented that 
the osteochondritis dissecans could be a significant 
source of pain, and could be the cause of the veteran's 
significant limited and progressive loss of range of 
motion.  It was added that the veteran would need a total 
knee replacement as a result of the progressively 
deteriorating course of osteochondritis dissecans.  

VA outpatient clinic notes dated between August 1999 and 
January 2002 reflect that the veteran received periodic 
follow-up for right knee symptomatology described as 
chronic pain.  

In March 2002, the veteran reiterated that he had 
progressively worsening pain, with a pain level of 8/10 at 
a VA examination.  He said that he could currently walk 
about 10 yards, and had to sit down because of severe 
pain.  He reported using a cane to ambulate.  The veteran 
said that the pain level had severely affected his normal 
activity.  Physical examination disclosed findings that 
included a slight genu valgus at approximately 7 degrees.  
The valgus and varus stress tests were negative.  There 
was tenderness over the medial joint line.  The lateral 
joint line was nontender.  There was normal muscle 
strength, bilaterally, and normal reflexes.  Range of 
motion was from 10 to 110 degrees.  Following the 
examination, the examiner stated that the veteran had 
severe knee disability and that the osteochondritis 
dissecans lesion shown on x-ray had significantly hampered 
his daily activities.  It was added that he was definitely 
disabled as compared to a "normal" veteran of the same 
age.

The Board observes in this instance that there is no 
objective evidence establishing limitation of either 
flexion or extension of the right knee that would meet the 
criteria for more than a 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, respectively.  As 
noted above, range of motion studies conducted during the 
course of the appeal period do not show that the appellant 
has lacked flexion to at least 30 degrees, or extension to 
15 degrees to be entitled to a higher evaluation under 
these rating criteria.  The Board also points out that 
38 C.F.R. § 4.71, Diagnostic Code 5259, under which the 
appellant is currently rated, provides for no more than a 
10 percent disability evaluation.

The record reflects that the veteran primarily complains 
of progressive and chronic pain that affects his everyday 
activities.  Flexion and extension have been shown to be 
reduced during the appeal period, from between 10 and 105-
110 degrees.  Private and VA clinic notes dating from 1999 
reflect well-documented symptoms of chronic pain.  
Symptoms that include tenderness, stiffness, swelling, 
pain on motion, and evidence of flare-ups have been noted 
on VA examinations.  On the VA examination in February 
2001, the examiner reported a progressively deteriorating 
course of osteochondritis dissecans.  When examined by the 
VA in August 2001, the veteran reported needing the 
assistance of a cane, and it was felt that he had a severe 
right knee disability that significantly hampered his 
everyday activities.  In view of such, the Board concludes 
that the symptoms associated with the service-connected 
right knee disorder more nearly be considered moderate, 
warranting a 20 percent disability evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  38 C.F.R. § 4.7 
(2002).  Assignment of such an evaluation also adequately 
compensates the veteran for any functional loss in 
addition to that objectively shown with increased activity 
and/or during flare-ups.  See also 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

The Board would also point out that although the VA 
examiner opined in August 2001 that the veteran's right 
knee disability was severe, the medical findings reported 
by the examiner, do not support this conclusion.  Genu 
valgus was reported as slight; the valgus and varus stress 
tests were negative; normal muscle strength, was reported 
as was normal reflexes.  Additionally, range of motion was 
from 10 to 110 degrees.  As such, the Board finds that 
there is currently no basis for assignment of a higher 
evaluation for right knee disability under the diagnostic 
codes the veteran is currently evaluated under, or any 
other potentially applicable diagnostic code.  It has 
consistently been reported in the clinical evidence that 
there are no findings of instability or subluxation, and 
no effusion, locking, chronic swelling, or erythema has 
been clinically noted.  As indicated previously, flexion 
motion is noncompensable and the degree of extension 
demonstrated is not shown to be more than 10 percent 
disabling under the applicable diagnostic codes.  
Furthermore, in the absence of evidence of any ankylosis 
or impairment of the tibia or fibula, there is no basis 
for a higher rating under Diagnostic Codes 5256 or 5262, 
respectively.  

For all the foregoing reasons, the Board finds that an 
increased rating to 20 percent, but no more, for 
osteochondritis dissecans is warranted.  


ORDER

A rating of 20 percent for osteochondritis dissecans of 
the right knee is granted subject to the law and 
regulations governing the payment of monetary benefits.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

	
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

